;.     -.   .
                      OFFICE’OF   %‘HE ATTORNEY:    ~GiNERAL   OF TEXAS,
                                           AUSTIN
WC-
--                                                      ‘.




                        "Keep in nind this is a gart-time   job.   I
                  vrotid appreciate  an izzmdiste reply on this in
                  as nuch a3 I nunt   s1~b2At ny list of employees
                  for 1940-41 to t?e S"uate E3ard of Cmtrol fin a
                  Pew a.3ya . "
                        Sections ?3 of Articie     xv1 of the St3i.e Constitu-
      tijn        provides2


                  .
                                                                                 ..
                    I   ,I   ,    *




                                      :.



                             .:




  -.


 Ronorable    E. R. &right,                Page 2


              *The accounting officers      of ~this State
       shall heither draw nor pay a xarrant upon
       the Treasury in favor of any person, for sal-
       ary or co.opensation as agent, officer        or ap-
       pointee, who .holds at the sue ti.m any other
       office   or posItion   of honor, trust or profit,
       under. this State or the. United Stat&,        exoept
       as prescribad    in this’.Constitution.n       .‘.
              There are certain eroeptions  provided, lihioh,
 however,    are not material to the question under oonsiaer-
 i3tion.                .~
                                           ~..            ,.
              In oonetruing ~&constitutional       pro&ions        the
 interprettition   to be,-placed upon the language used---- la’in-
                                                            --   _-
 tluenced by observing.the      objeot sought to ba aoconplished
 aIId the evils sou&t     to be alleviated   or orevented.-    When
 this general purpose is ascertained,       the ianguage used is
 to he liberally    Construed   to the end that the objeot sought
 may. be effeotuated.     It thus behooves us to discover the
 general purpose or polioy/tiought      to be er;bodiad in Article                -’


 16. Seation 33.                                                                                    .. . . . . . ..I...:,
                                                                                                    ,.:.>... .
                                                     1




              JEt is. clear that this seotion does hot seek to
  prohibit   the serving of the State by one ‘individual           in more
  than one oapaoity.       The ;;rovision    addresses itself     only to
  the matter of oompehsatiqn.         Thus, a Pan, Eay hold two oi’-
  rices,   or an offioe    mid a Rositioc      of honor ena~trust under
                                                                                       .I   :




  the State, if no compensation attaohes to either. place. But
                                                                                                /




  if he holds au office,      or is an a;rnt or appointee;         and to
  auoh.place cozpensation~attaches,          he say not ba ~@,cI for
  services   readered in that capacity during the period of time
  that he holds another position         of honor or trust under the
  State or the United States.         yron this geueralstatenient       83
  to what the section does and does not prohibit,             v;e gather
  the general policy~e~bodied        therein.      This policy soezs ob-
  viously to be that no person should receive compensation
  froki the State for services       to be rendered it, when during
  the tize such coxipensation is to beg earned such person, by
  accepting and holding another position            under the State or
--the United States, has obligated          hjnaelf   to render services
  in connect&m -4.th the latter         position,    so that he my not
  render full value in the first. capacity for the coaFensat.ion
 .which the State has agreed to psy. So con3trued, we find
  that the Section is but one of the clany in the Constitution
  -eekiug to placa every conceivable           snfe3uard. About the er-
    mditure of State mouios.         So construed,     this Section seeks
                                                                             ..

                                           -     .
                     ...




to avoid even the Sosslbllity     that tho StAte &7 not ro-
coive a tull quid. pro '~20 fox   srpenditures  by my of COD
-gonsutioa  for.soAnricas to ts roodorod   in one capaoity,   by
 reason of t.ha pereoa sorvin~ in thet oa,=aoity- plnoiu~ his-
 self in 5uch a :psJ.tion  that he my ba tezgted to ~ue@.cct
 tho duties of the 000 plaCs for the res~rslbilit~.ies'     of tho
 oth0r.
  '\
           AllAlpSl * ArtiClO~li,   Saotiaxl 33, pl&iaoa    thata
             C.n (a) officer,      (b) agent, or (0) apgolntoo fox
salary or c.oqwnsation        1s not oatitleb    to rscoive pzqcent
from tbs accountiq        offiacrs    of the State of suoh oongenaa-
tion if, during the saw ti3e that he holds the place fo
which such sslarg or ccmpeosation atfaohes,            he a130 fql.ds
soy othsr office     or positions      of (a) hocor, (b) trust,    or
 (0) jn?ofit~*
            An "offiosrr       is
                             one to whoza t.hore has boon deli;
EAted   r30i;l
            the sovereign   fuuotfous oh govorment, to be
ereroisoa    by hi% for the ban::fit of the publio.   It is
cseated~ by 1~ nnd ezbodiiss the idea of continuing dutler,
rsthsr than transitory,or    tax~ornr;r authority.   34 Tex. Yur.
pp, 3&j-326.
            Thou& every orficcr    is an aseat of the Stats,
every agofit OX the St&e is not aecessn~rLly an oflicor.         An
offloo eiibraooa~ the idea of tenure--an     aseuoy !zay sxiet. in
respeot to a single isolatsd.traa3action.         so, too, an agent
io more than a mre     en93.07e0 or nervaat.    .Ee 5crves the                  .
%a:0 in P r8~re3eat~ntiVe     c2p?Aaity$ a mere eq&y88       Or s%m-
ant is got olothed with any re~msoatative         character.    Turner
VT Cross, 1.8 S. 17. fi7.2~579, 03 Tex. 23.e.
             xs think it is clear that the phys'ician to v?hlch
you refer is not to serve the P*;lt.e as an offiosr              ox au
ageat.     T&o score difficult      prob1c.z Is wkthoror        uot he is
an %i;&~itee~      rtithiu the mm133 of Aii.ti'cle '16, Seotlon 33,
of tho coostlt&ioo.         Ti?ie brings US to 0. doter*&tiation       of
tho intorpr~fation       to be glaoed upon the terz-*appointoo",
86 usod in this eoction of ths Cohstltutien.              As the word
is frerjzshtljr used, an ~*aDrxdntian is am who has b0an n?md
to or e.zluct?d for publio &ice,,           not by elactisn      of the 5;eo-
fle, but. bg desl;latlon        at, tlze hands or' a ~'irzo:: 01' ;eT5o~s
  n xh.2:; such authority      is ve3ted by the l.az.      Cn the other
hQi?) tke brortdar mnnicg of t.he tom ie sing17 **a ps-rso!?
dcsigy&d"*,      ';,'eb3tera ::c?w ~nt~rnstio~al    3ict.Lmory,     and zab
ticn.    yh3 nam is dorlved frsn the voxb %;point'*,               aud the


                           .                                           1 ..
                       .
                   .                                                           ., ._
                                                                                        :
-.
     -.Ronorable       R.. R. Wright,   Page 4.


       verb has bsen held to be synonymous,   in certain Context with.
       %nployn and %irev.     Norris v. ?arks, (ore.)    28P. (2d) 213,
2’     216; State ex rel Coffing vs. Abolt,   (Incl.) 29 N.X. 131,.133;
       state ex rcl Pickett vs. Irueman, (EZ:.) 64 S. yf. (2d) 105,
       107.                                      _.    ~.

                 If 'we atkribute to the term wappointeeR, the first
       meaning above stated, we render it but a senseless         repetition
       of the term *officer*   ,.for  the term "officer'r   embraces not
       only those official   representatives     who are elected;but      also
       those who are appointed.      We therefore   construe it ashaving
       been used as a synon;sxY-,:for the~term "employee*.
                   We are of the opinion that when the.latter            portion
     :lof-,drtielo  16,'Section      33, speaks of any other office       .or posl-
       tion of honor, trust,       or profit,    the,vrords npositionIof'honor,
       trust, or profit*     are used as descriptive        of the general
       ,qharacter of the plasea.previously.re~ferred           to as those of
       "officer,   4gent, or app0intee.v
                                .,   .:
                   Considering the.broad general purpose intended to                T
      Abe served.~by this section       of the'Constitutlon,      we are of the
       opinion that the construction          of thu term nsppointee"      as mean-
       ing and embracing 'lemployee*.is         required..   The reasons~pro5pting
     .the adoption of the policy are just a3 compelling;              a~nd the
      -evil to be avertedths same in the'case            of the employee of ~the
      estate who contracts       to renders service for salary or compensa-
       tion, as in the base of the officer           or agent.
                  You are therefore  advised that if a physician employed
       part.time by one institution    of the state accepts and holds a
       sinilar  place in another institution   at the same the,  he can
      Aot receive a salary or compensation for either position      dur-
       ing the period of time that both are held.

                                                       Yours very truly